Case 1:15-cr-00448-BMC Document 76-2 Filed 03/21/20 Page 1 of 3 PageID #: 687




FOR IMMEDIATE RELEASE

                                                                                         Contact: Eric Friedman
                                                                                         efriedman@nycbar.org
                                                                                                  212-382-6754

                                                                                                     Eli Cohen
                                                                                             ecohen@nycbar.org
                                                                                                  212-382-6656

          STATEMENT OF THE NEW YORK CITY BAR ASSOCIATION
    URGING IMMEDIATE STEPS TO REDUCE PRISON AND JAIL POPULATIONS
              TO PREVENT SPREAD OF THE COVID-19 VIRUS

New York, March 20, 2020 – The New York City Bar Association (“City Bar”) expresses its grave
concern that continued incarceration of certain individuals in the New York City metropolitan area
in high density local jails and prisons poses a mortal health and safety risk in light of the
exponential spread of the COVID-19 virus. New York City houses nearly 10,000 men and women
in state, federal, and private jails and prisons.1 The City has now announced the first confirmed
cases in a jail in the city with four correction officers and one incarcerated person testing positive
for the virus at Rikers Island. Eight additional people detained in the jail are exhibiting symptoms
of COVID-19.2 The facility’s top doctor has warned that a “storm” of additional infection and
contagion “is coming” if steps are not taken to drastically reduce the number of people jailed at
Rikers Island.3

Accordingly, we call on all actors in the criminal justice system to (1) immediately remove all
high-risk individuals from incarceration; (2) swiftly move to reduce the density at all New York


1
 There were 7,229 individuals in city jails in 2019, (see New York State Jail Population 10 Year Trends: 2010-
2019, NYS Division of Criminal Justice Services, https://www.criminaljustice.ny.gov/crimnet/ojsa/jail_pop_y.pdf),
plus 692 at Metropolitan Correctional Center, (see https://www.bop.gov/locations/institutions/nym/index.jsp), plus
1692 at Metropolitan Detention Center, (see https://www.bop.gov/locations/institutions/bro/). Capacity at Queens
Detention Facility (GEO) is 222, (see https://www.geogroup.com/FacilityDetail/FacilityID/73).
2
 Jeffrey Martin, “Shortly After First Rikers Island Prisoner Confirmed With Coronavirus, 8 More Showing
Symptoms,” Newsweek, March 19, 2020, https://www.newsweek.com/shortly-after-first-rikers-island-prisoner-
confirmed-coronavirus-8-more-showing-symptoms-1493351. A medical worker at the Elizabeth Detention Facility,
an ICE detention facility in New Jersey, also has tested positive for the coronavirus (see Hamed Aleaziz, “A
Medical Worker At An ICE Detention Facility For Immigrants Has Tested Positive For the Coronavirus,” Buzzfeed,
March 19, 2020,https://www.buzzfeednews.com/article/hamedaleaziz/ice-medical-worker-coronavirus).
3
 @RossMacDonaldMD, Twitter, March 18, 2020, 9:51 PM,
https://twitter.com/RossMacDonaldMD/status/1240455796946800641.
                                THE ASSOCIATION OF THE BAR OF THE CITY OF NEW YORK
                                      42 West 44th Street, New York, NY 10036
                                          212.382.6600 | www.nycbar.org
Case 1:15-cr-00448-BMC Document 76-2 Filed 03/21/20 Page 2 of 3 PageID #: 688



area jails and prisons to prevent or slow the spread of the virus; (3) refrain from adding additional
people to jails and prisons in New York; and (4) ensure that all facilities have plans in place to
prevent the spread of the virus and remove stricken individuals to appropriate care facilities.

It is now clear that the COVID-19 virus is spreading at an exponential rate in New York City. The
high-density environment of jails and prisons poses a grave threat to both those incarcerated and
correctional workers.4 We join the New York City Board of Correction, the Federal Defenders of
New York, the Legal Aid Society, the district attorneys in Brooklyn and Manhattan and other
organizations in calling on law enforcement and government to take bold action not only to prevent
death among vulnerable populations, but to protect the health of corrections officers, prison
administrators, prison health workers, law enforcement, attorneys, judges, court personnel and
other essential actors in the corrections and criminal justice systems.

Accordingly, the City Bar asks that individuals over 50 years old or with compromised immune
systems or underlying respiratory issues be immediately released, either through administrative
means or via immediate, remotely-held bail hearings. Courts should help reduce density in the jails
by releasing on bail low-level offenders. The Department of Corrections and Community
Supervision (“DOCCS”) should heed the call of the Manhattan District Attorney’s Office and
immediately release all state parole violators charged with “technical” violations. Voluntary
surrender dates should be extended so no one is required to report to prison until the crisis has
passed. Prosecutors should consent to such releases in all but the most unusual cases.

The City Bar calls on the Bureau of Prisons, DOCCS and the City Department of Correction to
administratively release individuals approaching the ends of their terms of incarceration using
whatever statutory authority is available. Likewise, any noncitizen who has completed a criminal
sentence and is being held solely on immigration charges, or who is detained based solely on
immigration violations, should be released from detention. In this respect, New York City, New
York State, and the Bureau of Prisons should follow the lead of Los Angeles County and Cuyahoga
County (Ohio), which have begun to release people to reduce the risk of a rapid spread of the virus
within their jails.

While mindful of the public safety issues raised by such actions, the City Bar believes the risks
can be effectively mitigated by the existing systems of supervised release and pretrial supervision
available in both state and federal courts. We also believe that the imminent safety risk of allowing
large numbers to remain incarcerated in dense conditions is greater than the risk posed by releasing
incarcerated individuals wherever possible at this juncture. On a case-by-case basis, individuals
should be released subject to home confinement and electronic monitoring that would ensure the
safety of the community by reducing the risk of both criminal recidivism and viral transmission.

The City Bar also calls on law enforcement to reduce the number of new arrests and ensure that
all arrestees are screened and tested before entering the jail population. To protect public safety,
Immigration and Customs Enforcement (“ICE”) should not make new arrests based solely on


4
  Id. See also “Former Physician At Rikers Island Exposes Health Risks Of Incarceration,” NPR Fresh Air, March
18, 2019, available at https://www.npr.org/sections/health-shots/2019/03/18/704424675/former-physician-at-rikers-
island-exposes-health-risks-of-incarceration.
                                                                                                                2
Case 1:15-cr-00448-BMC Document 76-2 Filed 03/21/20 Page 3 of 3 PageID #: 689



immigration violations.5 We join U.S. Representatives Jerrold Nadler and Karen Bass in being
particularly concerned that U.S. Attorneys Offices are continuing “business as usual” in making
large-scale arrests, including an 11-defendant case on Wednesday that endangered dozens of
defendants, lawyers and court personnel.6 All new arrests put law enforcement agents at risk of
infection. Individual members of the New York City Police Department have already tested
positive, prompting a “sick out” that reduces patrols and thereby jeopardizes public safety.7

We call on prosecutors not to authorize large-scale takedowns and on the police to reduce arrests
for lower level crimes, as has been done in Philadelphia and Fort Worth and as District Attorney
Gonzalez has already promised in Brooklyn.8 If it is unsafe for the local jails to accommodate
visits from lawyers – as has been the case for several weeks in the federal Metropolitan
Correctional Center – it is similarly unsafe for law enforcement to introduce untested individuals
into the high-density, unsanitary environment found in these facilities.

Finally, we join the New York City Board of Correction’s call for all local facilities to follow San
Francisco’s lead and publish an action plan for responding to the COVID-19 crisis. Such a plan
should include, at a minimum, provisions for health and safety within existing facilities and plans
for swiftly evacuating incarcerated individuals who are sick without administrative delays that
could prove deadly.

The City Bar is confident that in this time of dire emergency and uncertainty, people of goodwill
can come together to protect the entire community, including the vulnerable, marginalized men
and women currently housed in New York’s jails.
About the Association
The mission of the New York City Bar Association, which was founded in 1870 and has over 24,000 members, is to
equip and mobilize a diverse legal profession to practice with excellence, promote reform of the law, and uphold the
rule of law and access to justice in support of a fair society and the public interest in our community, our nation,
and throughout the world. www.nycbar.org/


5
 In a March 18 letter to ICE, the Department of Homeland Security and U.S. Citizenship and Immigration Services,
New York City’s top health, social services and immigration officials similarly urged that “ICE should suspend
escalations in immigration enforcement and any detention determinations must be made with consideration of the
current crisis and the risk of diminishing the willingness of individuals to engage with medical providers and public
health authorities.” (Letter of file with the New York City Bar Association).
6
  See Frank G. Runyeon, “Dozens Gather In SDNY For Arraignment Despite Virus Fears,” Law 360, March 18,
2020, https://www.law360.com/newyork/articles/1254823/dozens-gather-in-sdny-for-arraignment-despite-virus-
fears.
7
  See “Cops from 1st Precinct Out Sick After Officer Tests Positive for Coronavirus,” NY1, March 18, 2020,
https://www.ny1.com/nyc/all-boroughs/news/2020/03/18/nypd-1st-precinct-officer-tests-positive-for-coronavirus.
Currently the NYPD is permitting officers who have come in contact with an individual who has tested positive for
COVID-19 to keep working. See Tina Moore, Natalie Musumeci, “NYPD tells cops to keep working – even if they
encounter coronavirus patients,” New York Post, March 18, 2020, https://nypost.com/2020/03/18/nypd-tells-cops-
to-keep-working-even-if-they-encounter-coronavirus-patients/.
8
 See Greg Norman, “Philadelphia police to reduce low-level arrests in wake of coronavirus outbreak,” Fox News,
March 19, 2020, https://www.foxnews.com/us/philadelphia-police-low-level-arrests-coronavirus; Bob
D'Angelo, “Coronavirus: Fort Worth police will not make arrests for low-level crimes,” KIRO 7, March 17, 2020,
https://www.kiro7.com/news/trending/coronavirus-fort-worth-police-will-not-make-arrests-low-level-
crimes/IEEWIXWF4NCJNJVGYJQYSTMXSI/.
                                                                                                                    3
